Gould, Associate Justice.
The evidence is direct and uncontradicted that appellant did shoot and wound Dick Wilson, but is conflicting as to the circumstances under which it was done. If Wilson was to be believed, the shot was fired without any justification or excuse whatever. If however Esther Williams,the step-daughter of defendant, told the truth, Wilson, immediately preceding the shot, was advancing on defendant with a knife in his hand and using language indicating his readiness for a fight. There was no question as to who did the shooting, and we are unable to see that in a case like this evidence that defendant had forfeited his bail bond, and that, in connection with other prisoners, he escaped from jail by passing out, ought to have been admitted. To the admission of evidence of the forfeiture objection was made and was overruled.
When the guilt of a defendant is sought to be established by circumstantial testimony, evidence that he endeavored *185to escape when he found himself charged with the offense is admissible as tending to show a consciousness of guilt. (Rogcoe Crim. Ev., 17.)
Some cases established by direct evidence are cited by the attorney general where subsequent efforts to escape were allowed to be proved; but it may be questioned whether they can be maintained on principle. (Porter v. State, 2 Carter, (Ind.,) 435; Whaley v. State, 11 Ga., 123; 4 Gratton, 541; Fanning v. The State, 14 Mo., 386.) Ro authority has been cited however for the admissibility of evidence of the forfeiture of defendant’s bond for his appearance as having any legitimate bearing on the question of guilt. We are of opinion that this evidence, and that in regard to the escape, if the latter had been objected to, should have been excluded; and as we cannot say that it may not have injured the defendant, and had some weight with the jury, we think this error requires a reversal of the case. (Cooper v. State, 19 Tex., 449)
The judgment is reversed and the case remanded.
Reversed and remanded.